Citation Nr: 1012018	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-35 943	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for demyelinating sensory 
neuropathy (claimed as peripheral neuropathy) of both legs.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel









INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1988.  He was awarded the Combat Infantryman Badge, among 
other decorations, in conjunction with his service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
he no longer wished to appeal this claim.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2009 statement, the Veteran requested that the 
Board return his claim to the RO, as he has "no desire to 
appeal this claim."  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


